Wesley and Davis, JJ. (dissenting).
Respectfully, we are constrained to dissent. Contrary to the view of the majority, People v England (84 NY2d 1) does not compel dismissal of the indictment. That case is factually distinguishable. There, defendant was indicted on the last day of the six-month statutory period due to the unexplained laxity of the People. The trial court and the Appellate Division found the entire relevant statutory period chargeable to the People. Therefore, defendant’s arraignment on the indictment within the statutory period was a legal impossibility inasmuch as the People were unable to comply with the notice requirements of CPL 210.10 (2). Thus, the People’s declaration of readiness for trial, made on the same day that defendant was indicted, was held to be “an empty declaration, insufficient to satisfy CPL 30.30” (People v England, supra, at 5).
Here, although defendants were not arraigned on the indictment within the statutory period, their arraignment within that period was not a legal impossibility (see, CPL 210.10 [2]). Defendants were indicted five days before the expiration of the relevant statutory period. We do not interpret England as establishing a bright-line rule, tantamount to imposing an additional obligation on the People that, in order to make a valid statement of readiness for trial under CPL 30.30, a defendant must be arraigned before the expiration of the relevant statutory period (see, People v Olivani, 167 AD2d 949, lv denied 77 NY2d 880). Rather, the Court in England considered the narrow issue whether, “in the unusual circumstances presented—where, owing entirely to the People’s delay, no indictment was handed up for the full six-months—the People could prior even to defendant’s arraignment genuinely have declared trial readiness” and it concluded that they could not (People v England, supra, at 3-4). In determining the meaning *1020and scope of the Court’s holding in England, we are mindful that "[t]he language of any opinion must be confined to the facts before the court. No opinion is an authority beyond the point actually decided, and no judge can write freely if every sentence is to be taken as a rule of law separate from its association” (Dougherty v Equitable Life Assur. Socy., 266 NY 71, 88; see, People v Anderson, 66 NY2d 529, 535-536).
Thus, we conclude that the People’s declarations of trial readiness here were made at a time when the People were in fact ready for trial (see, People v Kendzia, 64 NY2d 331, 337). Once, as here, the People make a valid declaration of readiness for trial, delays by the People do not ordinarily implicate CPL 30.30 unless they constitute an actual impediment to the progress of the criminal action (see, People v McKenna, 76 NY2d 59, 62-64). Delays caused by court congestion do not affect the People’s readiness and, therefore, are not an actual impediment to the action going forward. "Delays between indictment and the arraignment, like other court congestion, do not prevent the People from being ready for trial” (People v Correa, 77 NY2d 930, 931; see also, People v Olivani, supra, at 949). We, therefore, conclude that, in the present cases, the period of time between the People’s declarations of trial readiness and defendants’ arraignments is not chargeable to the People. Consequently, we conclude that the court improperly dismissed the indictment pursuant to CPL 30.30. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J.— Dismiss Indictment.) Present—Pine, J. P., Wesley, Doerr, Davis and Boehm, JJ.